DETAILED ACTION
This office action is based on the claim set submitted and filed on 11/11/2021.
Claims 1-17 are currently pending and have been examined.


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/07/2021 is in accordance with the provisions of 37 CFR 1.97 and are considered by the Examiner.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not
patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg,
140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d
2010 (Fed. Cir. 1993); In re Langi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van
Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619
(CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR l.32I(c) or l.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717. 02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP
§ § 706.02(1)(1) - 706.02(1)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR l.32l(b).
The USPTO Internet website contains terminal disclaimer forms which may be used.
Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or
PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal
Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-inf o-1.js p.
Claim 1-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1, 5, 10, 14, 19, and 21-32 of Patent no. 11,195,621 B2 (App. 15/483,567)- Although the claims at issue are not identical, they are not patentably distinct from each other because both are directed toward addressing a similar scope. The table/chart below exhibits the similarity between the independent claims while claims 1, 7, 13 of the current application ‘497 are broader variation of claims 1, 10, 19 of the reference patent. Dependent claims 2-6, 8-12, and 14-17 are understood to be similar variation to the dependent claims of the reference patent.  

Application No. 17/454,497 (current application) – Claim 1 (in Bold)
Patent no. 11,195,621 B2 (App. 15/483,567- reference application) – Claim 1 (underlined)
A computer-implemented method for identifying a condition of concern based at least in part on incidental medical findings, the method comprising: receiving, by one or more processors, a dataset output by a natural language processing module, wherein the natural language processing module: receives an electronic medical report, wherein the electronic medical report comprises a plurality of textual components and at least one non-textual component;
A computer-implemented method for using natural language processing to programmatically identify a condition of concern based at least in part on two or more incidental medical findings, the method comprising: receiving, by one or more processors of a computing device, an electronic medical report, wherein the electronic medical report comprises a plurality of textual components and at least one non-textual component;
performs natural language processing, wherein the natural language processing comprises:
performing, by the one or more processors and using a natural language processing module, natural language processing, wherein the natural language processing comprises:
a) processing the plurality of textual components of the medical report from natural language text to computer readable text by performing at least one of text normalization, tokenization, paraphrase and word variant recognition, acronym and abbreviation disambiguation, or document segmentation on the textual component,
(a) processing the plurality of textual components of the medical report from natural language text to computer readable text by performing at least one of text normalization, tokenization, paraphrase and word variant recognition, acronym and abbreviation disambiguation, or document segmentation on the textual component,
(b) analyzing the computer readable text to derive a textual component of the plurality of textual components,
(b) analyzing, by the one or more processors of the computing device and using a natural language processing module, the computer readable text to derive a textual component of the plurality of textual components, device, retrieving, by the server, public data identified with the applicant of the electronic application from one or more third party sources
(c) identifying two or more medical findings from the derived textual component, wherein the electronic knowledge base is used to identify the two or more medical findings from the derived textual component
(c) identifying, by the one or more processors of the computing device and using the natural language processing module and an electronic knowledge base, two or more medical findings from the derived textual component, wherein the electronic knowledge base is used to identify the two or more medical findings from the derived textual component
(d) determining a context for each of the two or more medical findings, wherein each context comprises one or more modifiers or attributes for the corresponding medical finding and wherein determining the context for each of the two or more medical findings comprises determining one or more relationships between the two or more medical findings and associated anatomical regions,
(d) determining, by the one or more processors of the computing device and using the natural language processing module, a context for each of the two or more medical findings, wherein each context comprises one or more modifiers or attributes for the corresponding medical finding and wherein determining the context for each of the two or more medical findings comprises determining, by the one or more processors of the computing device, one or more relationships between the two or more medical findings and associated anatomical regions,
(e) outputting the dataset, wherein the dataset comprises each of the two or more medical findings and their respective corresponding contexts; and performing, by the one or more processors and using an incidental finding module, incidental medical finding processing, wherein the incidental medical finding processing comprises:
(e) outputting a dataset comprising each of the two or more medical findings and their respective corresponding contexts; and performing, by the one or more processors and using an incidental finding module, incidental medical finding processing, wherein the incidental medical finding processing comprises:
(a) receiving, by the one or more processors and using the incidental finding module, the dataset comprising each of the two or more medical findings and their respective corresponding contexts output by the natural language processing module,
(a) receiving, by the one or more processors and using the incidental finding module, the dataset comprising each of the two or more medical findings and their respective corresponding contexts output by the natural language processing module, 
(b) identifying, by the one or more processors and using the incidental finding module, an excluded set of the two or more medical findings to exclude from further processing based at least in part on the corresponding contexts,
(b) identifying, by the one or more processors and using the incidental finding module, an excluded set of the two or more medical findings to exclude from further processing based at least in part on the corresponding contexts, 
(c) identifying, by the one or more processors and using the incidental finding module, an included set of the two or more medical findings to include for further processing based at least in part on their respective corresponding contexts, wherein the included set of the two or more medical findings comprise two or more incidental medical findings,
(c) identifying, by the one or more processors and using the incidental finding module, an included set of the two or more medical findings to include for further processing based at least in part on their respective corresponding contexts, wherein the included set of the two or more medical findings comprise two or more incidental medical findings,
(d) querying, by the one or more processors and using the incidental finding module, a database for one or more properties or one or more rules for identifying clinical cues associated with at least one of the two or more incidental medical findings of the included set of the two or more medical findings, for an associated condition of concern,
(d) querying, by the one or more processors and using the incidental finding module, a database for one or more properties or one or more rules for identifying clinical cues associated with at least one of the two or more incidental medical findings of the included set of the two or more medical findings, for an associated condition of concern, 
(e) identifying, by the one or more processors and using the incidental finding module and the one or more properties or the one or more rules returned from the query, one or more clinical cues for each incidental medical finding of the two or more incidental medical findings of the included set of the two or more medical findings,
(e) identifying, by the one or more processors of the computing device and using the incidental finding module and the one or more properties or the one or more rules returned from the query, one or more clinical cues for each incidental medical finding of the two or more incidental medical findings of the included set of the two or more medical findings,
(f) determining, by the one or more processors and using the incidental finding module and based at least in part on the corresponding context of the included set of the one or more medical findings, a gradient severity score for each of the one or more clinical cues,
(f) determining, by the one or more processors of the computing device and using the incidental finding module and based at least in part on the corresponding context of the included set of the one or more medical findings, a gradient severity score for each of the one or more clinical cues,
(g) determining, by the one or more processors and using the incidental finding module and based at least in part on the respective gradient severity scores, a gradient risk level for a condition of concern corresponding to the one or more clinical cues, wherein (1) determining the gradient risk level for the condition of concern corresponding to the one or more clinical cues is in combination with one or more predefined risk levels, (2) a predefined risk level of the one or more predefined risk levels for the condition of concern is a medium risk level, and (3) the gradient risk level is adjusted based at least in part on the context of the clinical cues
(g) determining, by the one or more processors of the computing device and using the incidental finding module and based at least in part on the respective gradient severity scores, a gradient risk level for a condition of concern corresponding to the one or more clinical cues, wherein (1) determining the gradient risk level for the condition of concern corresponding to the one or more clinical cues is in combination with one or more predefined risk levels, (2) wherein a predefined risk level of the one or more predefined risk levels for the condition of concern is a medium risk level, and (3) the gradient risk level is adjusted based at least in part on the context of the clinical cues,
(h) responsive to determining that the gradient risk level for the condition of concern corresponding to the one or more clinical cues satisfies one or more filter criteria, generating, by the one or more processors and using the incidental finding module, a condition alert indicating the condition of concern, wherein (1) the condition alert comprises at least one clinical cue satisfying the one or more filter criteria and the gradient severity score for the at least one clinical cue, and (2) generating the alert comprises (I) inserting a flag in an electronic medical record and (II) at least one of outputting an output indicator using a computer assisted coding application, providing a notification via a user interface, or outputting a medical report
 (h) responsive to determining that the gradient risk level for the condition of concern corresponding to the one or more clinical cues satisfies one or more filter criteria, generating, by the one or more processors of the computing device and using the incidental finding module, a condition alert indicating the condition of concern, wherein (1) the condition alert comprises at least one clinical cue satisfying the one or more filter criteria and the gradient severity score for the at least one clinical cue, and (2) generating the alert comprises (I) inserting a flag in an electronic medical record and (II) at least one of outputting an output indicator using a computer assisted coding application, providing a notification via a user interface, or outputting a medical report.


Application No. 17/454,497 (current application) – Claim 7 (in Bold)
Patent no. 11,195,621 B2 (App. 15/483,567- reference application) –Claim 10 (underlined)
An apparatus for using natural language processing to programmatically identify a condition of concern based at least in part on two or more incidental medical findings, the apparatus configured to: receive a dataset output by a natural language processing module, wherein the natural language processing module: receives an electronic medical report, wherein the electronic medical report comprises a plurality of textual components and at least one non-textual component;
An apparatus for using natural language processing to programmatically identify a condition of concern based at least in part on two or more incidental medical findings, the apparatus configured to: receive an electronic medical report, wherein the electronic medical report comprises a plurality of textual components and at least one non-textual component;
performs natural language processing, wherein the natural language processing comprises:
performing, by the one or more processors and using a natural language processing module, natural language processing, wherein the natural language processing comprises:
Claim 7 recites similar limitations as mentioned above in claim 1
Claim 10 recites similar limitations as mentioned above in claim 1


Application No. 17/454,497 (current application) – Claim 13 (in Bold)
Patent no. 11,195,621 B2 (App. 15/483,567- reference application) –Claim 19 (underlined)
A non-transitory computer-readable storage medium for using natural language processing to programmatically identify a condition of concern based at least in part on two or more incidental medical findings, the non-transitory computer-readable storage medium storing program code instructions that, when executed, cause a computing device to: receive a dataset output by a natural language processing module, wherein the natural language processing module: receives an electronic medical report, wherein the electronic medical report comprises a plurality of textual components and at least one non-textual component; 
A non-transitory computer-readable storage medium for using natural language processing to programmatically identify a condition of concern based at least in part on two or more incidental medical findings, the non-transitory computer- readable storage medium storing program code instructions that, when executed, cause a computing device to: receive an electronic medical report, wherein the electronic medical report comprises a plurality of textual components and at least one non-textual component; 
performs natural language processing, wherein the natural language processing comprises:
perform, using a natural language processing module, natural language processing, wherein the natural language processing comprises:
Claim 13 recites similar limitations as mentioned above in claim 1
Claim 19 recites similar limitations as mentioned above in claim 1


As per the above chart, it shows the similarities as underlined in the patent with the current application ‘497 independent claims which exhibits a broader and more generic than the patent as such the current application is the genus and the patent is the species. Thus, this is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


Allowable Subject Matter
Claims 1-17 are allowed for the following reason(s):
Regarding independent claim 1, 7, and 13, none of the prior art teach or fairly suggests the limitation of “teach “identifying, by the one or more processors and using the incidental finding module, an excluded set of the two or more medical findings to exclude from further processing based at least in part on the corresponding contexts”, “identifying, by the one or more processors and using the incidental finding module, an included set of the two or more medical findings to include for further processing based at least in part on their respective corresponding contexts, wherein the included set of the two or more medical findings comprise two or more incidental medical findings”, in combination with the other limitations of the claim. The closest prior art found Reiner (US20100145720 Al) discloses extracting data from a medical report, identify medical condition and extraction of context, classification, and follow-up related to impressions. Further, the prior art Oliveira et al. (US20180350466Al- “Oliveira”) discloses parsing and clustering clinical concepts from clinical events to identify incidental findings and recommending follow-ups but does not explicitly disclose relationship between findings and exclude findings based on context. The prior art Cardoza et al. (US 20130297348 Al – “Cardoza”) discloses extracting text using natural language processing to perform text normalization, and tokenization. The prior art Pories et al. (US 2002/0082868 Al -“Pories”) discloses applying score to diagnosis severity.  
No prior art was found teaching individually, or suggesting in combination, all of the features of the applicants' invention, specifically incidental finding of two or more and using the context of the finding to determine if a finding should be included as an incidental or excluded as disclosed in the claimed invention. Furthermore, none of the references explicitly teach identifying severity level and combine with predefined risk levels identified by a user/expert.
Finally, the combination of the references does not teach the risk level is a medium risk and determine the gradient risk based on a medium risk level.

Regarding the application eligibility under 35 U.S.C. 101, the invention recites
substantially more than the abstract idea because it provides a technical solution for identifying
related risk finding based on the textual context of a medical report, identifying and classifying the finding and categorization using natural language processing where it includes or exclude the finding based on category and if it is categorized as an incidental, provide an alert to the concerned individuals.
Moreover, the application provides a practical application as disclosed in the
specification [0070]-[0074], for example, when the device identifies an incidental finding, an alert is sent to the user where an alert is determined by a risk level. Additionally, the steps mentioned in the present invention provides an inventive concept because it adds a specific limitation or combination of limitations that are not well-understood, routine, conventional activity in the field, such as determining gradient risk level based on risk input and clinical cue and adjusting the gradient level based on the context of the medical cue.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alaaeldin Elshaer whose telephone number is (571)272-8284. The examiner can normally be reached M-Th 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fonya Long can be reached on (571) 270-5096. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALAAELDIN M ELSHAER/Examiner, Art Unit 3626